Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending. 
IDS filed on 11/09/2020 has been entered and considered.
Please refer to the below action.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Regarding independent claim 16:
	The claim requires “when the media content does not include the fragile watermark, providing an indication that provenance of the media file cannot be determined to the requestor”.
      In relying on the claim languages and that of the specification, it is not clear if the alleged media file is the same thing as the media content. Said claimed file is unclear and indefinite as said claimed limitations has been referred to before, nor previously cited. For purpose of examination, the Examiner interprets said media file as the media content. Applicant needs to positively recite the necessary elements, and novel subject matter to more effectively claim the subject matter which applicant regards as his invention. The claim currently with those limitations 

      Examiner respectfully advises applicant to review all pending claims and to positively and particularly point out the claimed subject matter which the applicant regards as the invention, in order to expedite the precaution of the application and shorten the time of examining process.

Accordingly, the claimed subject matter of this application as currently claimed is unpatentable under the provisions of 35 U.S.C. 112, second paragraph.  Therefore, the above claim is rejected under USC 112 second, as best understood by examiner as indicated in this office action above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 rejected under 35 U.S.C. 103 as being unpatentable and obvious over by Gonzalez et al (US 2018/0253567, A1), in view of Rockwood et al (US 7603720, cited in IDS).

      Regarding claim 1, Gonzalez teaches a method for providing a fragile watermark key (at least the Abstract, teaches the sending of data for requesting the provenance of a media content by providing to a destination device para. 0060, and 0072 implied generated fragile watermarks key and video object in at least para. 0072, 0077 and 0082-0085 comprising at least video content and source data for 
the method comprising: 
receiving a request for a fragile watermark (para. 0050 further teaches a means to receive requests for at least watermarks which comprises as noted further in para. 0059 said fragile watermarks);
wherein generate a fragile watermark on digital media content that provides an indication of provenance for the digital media content (fragile watermarks as cited further in para. 0050-0051, and 0060 are generated on digital media content that provides an indication of provenance for the digital media content);
determining an entity associated with the request for the fragile watermark (para. 0059), 
wherein the entity is a media content producer (the source video media content of further para 0059 is a media content producer);
identifying a fragile watermark related to the entity (para. 0059) and 
providing the watermark key to a requesting device used to generate a fragile watermark on digital media content (provided embedding key of para. 0060, 0072, and 0083 understood in a case as fragile watermark key to a destination, consumer device or said requesting device used to generate obviously in a case a fragile watermark on digital media content;).

providing the fragile watermark key to a requesting device.
   Rockwood teaches in at least Fig. 3 and Col. 7, specifically lines 65-67 a system where initial distributing media contents are transmitted from a content provider 102 indicative of a content producer entity to one or more distributions entities 106, both content producer entity 102 and the one or more distributions entities 106 may comprise in Col. 4 lines 10-12 protection entity 104 to add a watermark to media content 110, the watermark as cited in Cols. 7-8 is a robust and non-fragile watermark algorithm, the system further configured in Col. 3 and 8 where each of the distribution entities provide to the content provider a pair of watermark key and public key based on the nonce provided by the provider to each of the distribution entity, and also additional data to the provider 102, said provided data from each of the distribution entity is understoodly based on an implied request from the provider for said watermark key or obviously as understood in the art said fragile watermark key, said distribution entity based on the received nonce and device information may ascertain and determining as explained said entity associated with the request for the watermark key and understoodly subsequently obviously 

     Regarding claim 2 (according to claim 1), Gonzalez further teaches further comprising, receiving an entity identification with the request for the fragile watermark, wherein the entity associated with the request is determined using the entity identification (para. 0059 further comprising said receiving user or entity 

     Regarding claim 3 (according to claim 1), Gonzalez further teaches the request identifies a purported entity, the method further comprising: verifying that the purported entity; when, upon verification, the purported entity is determined to be a trusted entity, receiving an entity identifier for the trusted entity (para. 0059 further teaches the identifying of the requesting entity source as an understood  request identifying said purported entity, said method further comprising: verifying that the purported entity; when, upon verification, the purported entity is understoodly determined to be a trusted entity, receiving an entity identifier for the trusted entity).

     Regarding claim 4 (according to claim 3), Gonzalez further teaches the fragile watermark key is identified using the entity identifier (provided embedding key for the fragile watermark of para. 0060, 0072, and 0083 may obviously be identified using said entity identifier).

     Regarding claim 5 (according to claim 1), Gonzalez further teaches the entity is one of: a trusted individual; a trusted organization; or a trusted device (the 

      Regarding claim 6 (according to claim 1), Gonzalez is silent regarding wherein a plurality of fragile watermarking keys are associated with the entity, the method further comprising: receiving additional information related to a specific entity producing the content; and selecting one or more fragile watermark keys from the plurality of fragile watermark keys based upon the additional information.
     Rockwood teaches further Col. 8 the content provider receiving from each of the distribution entities a plurality of watermarks keys associated with each of the distribution  entity and further associated with the received nonces from the provider which may compared with the transmitted nonces, the method further comprising receiving additional information from each of said entity related to a specific entity producing the content and said provider understoodly selecting one or more of said watermark keys from the plurality of fragile watermark keys based upon the additional information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gonzalez in view of Rockwood to include wherein said plurality of fragile watermarking keys are associated with the entity, the method further 

Claims 7-16, 19, and 20 rejected under 35 U.S.C. 103 as being unpatentable and obvious over by Curzi et al (US 9965600, A1), and in view of Winograd et al (US 8838978, A1). 

    Regarding claim 7, teaches method for requesting the provenance of a media content (at least Col. 5, lines 1-60 and lines 43-65 of Col. 3 teaches a method for obtaining negotiated shared watermarking algorithm, a user content key and added watermarks further comprising the method for requesting authentication and provenance of a web page media content), 
the method comprising: receiving, at a media application, a request to access the media content (receiving from a user at a media application and/or server of at least Col. 5, lines 1-60 a request to access and display said media content);
generating a content identifier for the media content (contents from the user of at least Col. 5, lines 1-60 and lines 51-60 of Col. 4 further comprises, added content key, watermarks location, a shared watermarking algorithm, user identifier and a request page content comprising said content identifier for the media content);

in response to sending the request to the provenance service, receiving a response indicating a provenance determination for the media content (Col. 5, lines 1-60 further includes a case of cutting communication with user indicating further obviously a provenance determination for the media content, and further specifically lines 62-67 of Col. 7 analysis report is sent to the requesting client); 
and when the provenance determination indicates that the media content is from a trusted entity, providing an indication of a provenance for the media content (user or entity identity of at least lines 51-65 of Col. 3 indicates a case of a verified user as an understood trusted entity, and a case of lines 56-67 of Col. 67 which when the provenance determination indicates that the media content is from a trusted entity, providing information requested as an indication of a provenance for the media content).
    However, Curzi is silent regarding specifically when said provenance determination indicates that the media content is from a trusted entity, providing said indication of specifically a known provenance for the media content.



     Regarding claim 8 (according to method of claim 7), Curzi is silent regarding further comprising when the response indicates that the media content was not previously analyzed by the provenance service, sending the media content to the provenance service.
    Winograd teaches in at least the Abstract the verifying the provenance of identified media content, provenance records are obtained and stored based 

    Regarding claim 9 (according to claim 8), Curzi further teaches wherein sending the media content provides sending a portion of the media content to the provenance service (Fig. 3).

    Regarding claim 10 (according to claim 9), Curzi further teaches wherein further comprising, in response to sending the media content to the provenance service, receiving a response indicating the result of a provenance determination (a provided authenticity or provenance response of the sent media content may be in the form of allowed displaying and retrieval of media content after analysis or that 

    Regarding claim 11 (according to claim 10), Curzi further teaches wherein further comprising: when the result of provenance of the media content is determined, providing a first indication that the media content is from a trusted source (allowed display or rendering of further Col 5, lines 1-60 said content after authenticity or provenance determination is understoodly in the art indicating an implied successful result of provenance of said  media content as said understood provided first indication that the media content is from a trusted source); and when the provenance of the media is not determined, providing a second indication that the media is from an untrusted source (further in Col. 5, lines 1-60 when provenance fails or the ethnicity of the source can not be verified, the communication with the source is dropped as an indication of said media is obviously from an untrusted source).

    Regarding claim 12 (according to claim 10), Curzi further teaches wherein further comprising when the provenance of the media is not determined, preventing playback of the media content (denying the presenting or display of 

    Regarding claim 13 (according to claim 7), Curzi further teaches wherein generating the content identifier comprises processing the media content using a deterministic function to generate the content identifier (using at least an understood watermark extraction function in at least Col. 5 to extract content identifier including extracted watermarks in the contents and identified content key indicative of said generating content identifier).

    Regarding claim 14 (according to claim 7), Curzi further teaches wherein the media content comprises one of: a video file; an audio file; an image file; an electronic document; or streamed media content (at least Col. 5 further teaches said contents comprising at least a web page media content comprising at least one of: a video file; an audio file; an image file; an electronic document; or streamed media content).

    Regarding claim 15 (according to claim 7), Curzi further teaches wherein the trusted entity comprises one or more of: a trusted individual; a trusted 

    Regarding claim 16, a method for determining the provenance of media content (media in at least page 2 and media contents of lines 1-47 of Col. 5 comprising watermarking comprising at least fragile watermarks which is requested by a user and further comprising a method for determining the provenance of media content),  the method comprising: 
receiving a unique identifier associated with media content from a requestor (content web page of further lines 33-49 of Col. 1 further teaches receiving and identifying of   negotiated watermarking algorithm and placed watermarks at specified web page content locations, and a client content key in further lines 1-3 of Col. 5 indicative of said receiving unique identifier associated with media content from the client or requestor);
 determining whether the media content was previously analyzed to determine provenance of the media content; 
when the media content was previously analyzed, providing results to the requestor (instructed web page contents of lines 1-3 of Col. 7 and 65-67 of Col. 6 include a 
sending a request for the media content to the requestor (lines 43-65 of Col. 3 includes a case where data are obtained during obviously and understoodly the handshaking procedures or the like of further lines 43-65 of Col. 3 thru request or the like for web page media watermarking algorithm content and the like to said requestor);  
receiving the media content (lines 45-50 of Col. 1 further teaches the generating and  receiving the media content);
processing the media content determining whether a the media content includes a fragile watermark associated with a trusted source (a fragile watermarking scheme is taught in at least page 2 for processing said media content and determining whether said media content includes a fragile watermark associated with said trusted source); when the media content includes the fragile watermark, providing a provenance verification to the requestor (the obtained negotiated watermark 
    However, is silent regarding determining whether said media content was previously analyzed to determine provenance of the media content; when the media content was previously analyzed, providing results of the previous analysis to the requestor; and when the media content does not include the fragile watermark, providing an indication that provenance of the media file cannot be determined to the requestor.
    Winograd teaches in at least the Abstract a system, wherein depending on cited real time access to the content, may ascertain whether a record comprising authentication information response obviously indicates that the media content was previously or not previously analyzed by a provenance service, in a case the content is detected as new operations, the system sending the media content to the provenance service, and obviously in a case when the media content was previously analyzed, providing results of the previous analysis to the requestor maybe in the form of provided existing watermarks records or said providing results of S218 of Fig. 2 indicating of provided responses and a case exists 

     Regarding claim 19 (according to claim 16), Curzi further teaches further comprising: upon completion of the processing of the media content, generating a 

     Regarding claim 20 (according to claim 16), Curzi further teaches wherein providing the results of the previous analysis further comprises providing ancillary data previously identified as being associated with the fragile watermark (the system may negotiate and provide further lines 31-50 of Col. providing results of the previous analysis further comprises providing ancillary data previously identified as being associated with the watermark such as used algorithm, location of potential watermarks, the number of locations and the like).

Claims 17-18 rejected under 35 U.S.C. 103 as being unpatentable and obvious over by Curzi in view of Winograd, and further in view of Rockwood.


     Rockwood teaches in at least at least Fig. 3 and Col. 7, in addition to sending provenance verification information including at least watermark keys and public keys to requesting device information, the system further sends additional data indicative of ancillary data associated with the watermark keys which may obviously be further associated with a fragile watermark to the requestor as watermarking understood in the art to comprise in a case fragile watermarks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Curzi in view of Winograd, and further in view of Rockwood to include wherein said providing provenance verification to the requestor further comprises providing ancillary data associated with the fragile watermark to the requestor, as discussed above, as Curzi in view of Winograd, and further in view of Rockwood are in the same field of endeavor of receiving a media content request for either access or retrieval, said media content by both prior arts may be embedded with a watermark which may later be detected and extracted for detecting counterfeiting, tampering or the like, Rockwood further complements Curzi in view of Winograd in the sense that the 

     Regarding claim 18 (according to claim 17), Curzi further teaches wherein data comprises at least one of: information about the trusted source; 
a device identifier for the device used to capture the media content; 
a globally unique identifier for the media content; or a transcript of the media content (identified device of at least lines 51-60 of Col. 4 includes data comprises 
     However, Curzi in view of Winograd are silent regarding said ancillary data comprises at least one of: information about the trusted source; a device identifier for the device used to capture the media content; a globally unique identifier for the media content; or a transcript of the media content.
     Rockwood teaches in at least at least Fig. 3 and Col. 7, in addition to sending provenance verification information including at least watermark keys and public keys to requesting device information, the system further sends additional data indicative of ancillary data associated with the watermark keys comprising obviously at least one of: information about the trusted source or a transcript of the media content. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Curzi in view of Winograd, and further in view of Rockwood to include wherein said ancillary data, as discussed above, as Curzi in view of Winograd, and further in view of Rockwood are in the same field of endeavor of receiving a media content request for either access or retrieval, said media content by both prior arts may be embedded with a watermark which may later be detected and extracted for detecting counterfeiting, tampering or the like, Rockwood further complements 

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384. The examiner can normally be reached 9 AM- 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.